Citation Nr: 1700766	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes. 

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a bilateral upper extremity neurological disability, claimed as carpal tunnel syndrome.  

5.  Entitlement to service connection for a thoracolumbar spine disability.  

6.  Entitlement to service connection for a left eye disability.  

7.  Entitlement to service connection for a right foot disability.  

8.  Entitlement to service connection for a respiratory disability.  

9.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to December 2009, and is a recipient of the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for dental treatment purposes has been raised by the Veteran, but has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

All issues other than entitlement to service connection for a dental condition for compensation purposes are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate; although he has tooth enamel erosion, his masticatory surfaces can be restored. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs) have been obtained.  Additionally, a VA examination was provided in January 2011, and a medical opinion was obtained at that time.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the January 2011VA medical examination and opinion are adequate for adjudication purposes, because they provide the results of a thorough oral assessment and the medical opinion is supported by a complete rationale.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs indicate he reported severe tooth and gum problems on entrance into active duty.  He continued to obtain dental treatment for tooth sensitivity on active duty.  In his April 2010 correspondence, the Veteran indicated he was experiencing tooth erosion and decay as a result of his service-connected esophageal reflux.  

During the January 2011 VA examination, the examiner indicated the Veteran did not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  Although the Veteran was noted to have enamel erosion, which the examiner found was partially caused by his acid reflux, the record shows his teeth can and have been restored at the VA dental clinic.  

The January 2011 VA examination also notes that the Veteran denied any mouth or dental problems and did not report any sores, bleeding gums, false teeth or dentures or change in taste.  Examination revealed the Veteran's dental to be grossly intact.

The Board finds the evidence simply does not show a present dental disability for which compensation is payable.  As noted above, replaceable missing or damaged teeth are not considered disabling conditions for which compensation is payable.  See 38 C.F.R. § 3.381.  In the absence of a current disabling condition, service connection must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

ORDER

Service connection for a dental disability for compensation purposes is denied.


REMAND

Initially, the Board notes that a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this respect, the Board notes that the Veteran has asserted his bilateral knee, back, left eye, and bilateral hand neurological disabilities were caused by his Humvee rollover in service.  A review of his STRs does indicate he was involved in a Humvee rollover in November 2007, and at the time, the Veteran was in the gunner's turret.  His current medical records from the Fort Harrison VAMC show treatment for chronic knee arthralgia.  His STRs show a diagnosis of segmental dysfunction of the thoracic region, and his post-service treatment notes from Fort Harrison VAMC show paraspinal muscle tightening along the thoracic and lumbar spine.  Additionally, a private treatment note from the Helena Eye Clinic shows the Veteran was diagnosed with a left eye proptosis (protrusion), which the clinician found to be mildly disabling.  Finally, the Veteran has reported bilateral hand numbness, which is indicative of an upper extremity neurological disability.  
Next, the Board notes the Veteran has asserted he injured his foot when he stepped on a nail in Iraq.  As noted above, the Veteran is a recipient of the Combat Infantryman's Badge.  In addition, the Board finds stepping on a nail to be an event a lay person is certainly competent to report.  See 38 C.F.R. §§ 3.304(d), 38 C.F.R. § 3.159(a)(2).  Further, the Veteran has asserted his claimed respiratory disability and sleep apnea were also the result of his service in Iraq.  Specifically, the Veteran has indicated he was exposed to burn pits during his time at a forward operating base northwest of Bagdad.  In addition, the Veteran provided a letter from a Bioenvironmental Engineer in the Air Force, who acknowledged several health risks, to specifically include respiratory diseases, as a result of burn pit exposures.  The Veteran also underwent a pulmonary function test at the Fort Harrison VAMC, which revealed early obstructive pulmonary impairment and mild early stage emphysema.  With respect to his claim for sleep apnea, the Veteran submitted a January 2011 statement from his spouse, who chronicled his sleep patterns before, during and after his deployment to Iraq.  In her statement, the Veteran's spouse indicated the Veteran did not snore prior to his deployment, but experienced apnea periods and snoring both during his deployment and ever since.  In addition, the Veteran underwent a sleep study in May 2010, which confirmed a diagnosis of obstructive sleep apnea.  Based on the foregoing, the Board finds examinations and medical opinions are warranted to ascertain the etiology of the Veteran's claimed bilateral knee, back, left eye, bilateral hand neurological, right foot, respiratory and sleep apnea disabilities.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a physician or physicians with sufficient expertise, to determine the etiology of his claimed bilateral knee, back, left eye, bilateral hand neurological, right foot, respiratory and sleep apnea disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner(s) should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current bilateral knee, back, left eye, bilateral hand neurological, right foot, respiratory and sleep apnea disabilities are etiologically related to his active service.

In this regard, the examiner(s) must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his Humvee rollover, stepping on a nail, and burn pit exposure.  In addition, the examiner(s) should discuss all relevant evidence, to specifically include the Burn Pit memorandum from an Air Force Bioenvironmental Engineer, statement from the Veteran's spouse relative to his snoring and apnea onset, and all other relevant medical evidence noted above.  

The examiner(s) must provide a completely reasoned rationale for any opinion expressed.  If the examiner(s) is unable to provide the required opinion, he or she should explain why.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner(s) should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


